DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10-19 of U.S. Patent No. 11,152,622. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to Claim 1, the ‘622 Patent also claims A power storage device comprising: a positive electrode; a negative electrode comprising: a negative active material comprising an active material particle; a carbon fiber; a first film covering the active material particle, the first film comprising a first binder and a second binder; and a second film covering the active material particle and the first film, the second film comprising Li, F, O and C; and an electrolyte, wherein a first portion of the second film is in contact with the first film, wherein a second portion of the second film is in contact with the active material particle, wherein a surface of the carbon fiber is covered with the first binder and the second binder (Claim 10).
	While the ‘622 Patent does not expressly claim that wherein the power storage device is capable of being repeatedly bent, this functional language does not imply any further structure to the claimed invention. All of the positively recited structure claimed is also claimed by the ‘622 Patent, and the functional language claimed is inherent to that structure, and the structure claimed by the ‘622 Patent is fully capable of being repeatedly bent as claimed.
	With respect to Claim 2, the ‘622 Patent also claims wherein the second binder comprises a stylene monomer unit (Claim 12).  
	With respect to Claim 3, the ‘622 Patent also claims wherein the second binder comprises a butadiene monomer unit (Claim 13).  
	With respect to Claim 4, the ‘622 Patent also claims wherein a material of the active material particle is graphite (Claim 14).  
	With respect to Claim 5, the ‘622 Patent also claims wherein the first film comprises a region with a thickness of 2 nm or more and 20 nm or less (Claim 15).  
	With respect to Claim 6, the ‘622 Patent also claims  wherein the first binder is a cellulose derivative (Claim 16).  
	With respect to Claim 7, the ‘622 Patent also claims a power storage device comprising: a positive electrode; a negative electrode comprising: a negative active material comprising an active material particle; a carbon fiber; a first film covering the active material particle, the first film comprising a first binder and a second binder; and a second film covering the active material particle and the first film, the second film comprising Li, F, O and C; and an electrolyte, wherein a first portion of the second film is in contact with the first film, wherein a second portion of the second film is in contact with the active material particle, wherein a surface of the carbon fiber is covered with the first binder and the second binder, wherein the first binder is a water-soluble polymer, wherein a thickness of the first portion of the second film is thinner than a thickness of the second portion of the second film (Claim 10).
	While the ‘622 Patent does not expressly claim that wherein the power storage device is capable of being repeatedly bent, this functional language does not imply any further structure to the claimed invention. All of the positively recited structure claimed is also claimed by the ‘622 Patent, and the functional language claimed is inherent to that structure, and the structure claimed by the ‘622 Patent is fully capable of being repeatedly bent as claimed.
	With respect to Claim 8, the ‘622 Patent also claims the power storage device according to claim 7, wherein the second binder comprises a stylene monomer unit (Claim 12).  
	With respect to Claim 9, the ‘622 Patent also claims the power storage device according to claim 7, wherein the second binder comprises a butadiene monomer unit (Claim 13).  
	With respect to Claim 10, the ‘622 Patent also claims the power storage device according to claim 7, wherein a material of the active material particle is graphite (Claim 14).  
	With respect to Claim 11, the ‘622 Patent also claims the power storage device according to claim 7, wherein the first film comprises a region with a thickness of 2 nm or more and 20 nm or less (Claim 15).  
	With respect to Claim 12, the ‘622 Patent also claims the power storage device according to claim 7, wherein the first binder is a cellulose derivative (Claim 16).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729